The statute is, that the keeper of the prison, shall not stand charged with the supply of victuals or other necessaries, of *118any person committed to prison in any civil matter or action; and in case lie hath, no estate, and will and do take the oath provided by law; the keeper of the prison shall not stand charged with such prisoner, unless the creditor shall allow him a weekly maintenance, such as shall be allowed by the County Court. The gaoler is the person with whom the weekly allowance is to be lodged; and thereupon he becomes chargeable to the creditor, for the safe-keeping of such prisoner, and accountable to the prisoner for his support; and that at the time of the prisoner’s escaping there was a sufficiency of money lodged for his support with the 'gaoler.